Case 19-11363       Doc 38    Filed 08/08/19 Entered 08/08/19 20:46:19            Desc Main
                                Document     Page 1 of 5




                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


  In Re:                                            Case No. 19-11363

  Renia Griffin dba Gainer Group, LLC,              Honorable Donald R. Cassling

  Debtor                                            Chapter: 13


                                  NOTICE OF MOTION

           TO:   See attached service list

         Please take notice that on September 12, 2019 at 9:30 a.m. or as soon thereafter as
 counsel may be heard, the undersigned will present to the Honorable Donald R. Cassling,
 United States Bankruptcy Court, 219 S. Dearborn Street, Courtroom 619, Chicago, IL
 60604, or before such other Judge as may be sitting in his stead, and then and there present
 the attached Motion for Relief from the Automatic Stay at which time and place you may
 appear.

                                                      /s/ Evan L. Moscov
                                                      Evan L. Moscov
                                                      ARDC No. 6278081
                                                      Weinstein & Riley, P.S.
                                                      325 Washington Street, Suite 303
                                                      Waukegan, IL 60085
                                                      (312) 969-1977
                                                      EvanM@w-legal.com




                                              1
Case 19-11363       Doc 38     Filed 08/08/19 Entered 08/08/19 20:46:19              Desc Main
                                 Document     Page 2 of 5


                              CERTIFICATE OF SERVICE

         I hereby certify that on August 8, 2019 the Notice of Motion was filed
 electronically. Notice of this filing will be sent to the following parties through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.

                David M. Siegel
                David M. Siegel & Associates
                790 Chaddick Drive
                Wheeling, IL 60090

                Tom Vaughn
                55 E. Monroe Street, Suite 3850
                Chicago, IL 60603

                Patrick S. Layng
                Office of the U.S. Trustee, Region 11
                219 S. Dearborn Street, Room 873
                Chicago, IL 60604

         I further certify that on August 8, 2019 a copy of the Notice of Motion was mailed
 by first-class U.S. Mail, postage prepaid and properly addressed, to the following:

                Renia Griffin dba Gainer Group, LLC
                7401 W. 100th Place, Unit #1791
                Bridgeview, IL 60455

                                                        /s/ Teresa M. Perry
                                                        Teresa M. Perry
                                                        Assistant to Evan L. Moscov




                                               2
  Case 19-11363         Doc 38     Filed 08/08/19 Entered 08/08/19 20:46:19           Desc Main
                                     Document     Page 3 of 5
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


 In Re:                                               Case No. 19-11363

 Renia Griffin dba Gainer Group, LLC,                 Honorable Donald R. Cassling

                                                      Chapter: 13
 Debtor.


                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

          Carrington Mortgage Services, LLC (“Carrington”), as servicer for Wilmington Savings Fund

Society, FSB, as Trustee of Stanwich Mortgage Loan Trust A (“Wilmington”), by counsel, moves

pursuant to 11 U.S.C. Section 362 of the United States Code, 11 U.S.C. §§ 101 et seq. (“the

Bankruptcy Code”) and Rule 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) for the entry of an order modifying the automatic stay with respect to the real property

located at 16407 S. Hermitage, Markham, IL 60426 (the “Premises”).

          1. The Court has jurisdiction over the Motion pursuant to 28 U.S.C. § 1334.

          2. This is a core matter pursuant to 28 U.S.C. § 157(b)(2)(G).

          3. Venue of the Motion in this District is proper pursuant to 28 U.S.C. § 1409(a).

          4. The Motion is premised on Section 362(d) of the Bankruptcy Code and is a contested

             matter within the meaning of Bankruptcy Rule 9014.

          5. On April 7, 2000, Debtor borrowed $85,000.00 from Bank One, NA (“Bank One”)

             pursuant to a promissory note (the “Note”). A copy of the Note is attached as Exhibit

             A.

          6. To secure repayment of the Note, Debtor executed a mortgage granting Bank One a

             security interest in the Premises. A copy of the Mortgage is attached as Exhibit B.



                                                  3
Case 19-11363     Doc 38     Filed 08/08/19 Entered 08/08/19 20:46:19            Desc Main
                               Document     Page 4 of 5
    7. The mortgage was recorded on April 21, 2000 with the Cook County Recorder of

       Deeds.

    8. On November 9, 2009, Debtor and Franklin Credit Management Corporation entered

       into a loan modification agreement. A Copy of the Loan Modification Agreement is

       attached hereto as Exhibit C.

    9. On September 18, 2015, the Mortgage was assigned to Wilmington. A copy of the

       complete chain of assignments are attached as Exhibit D.

    10. On April 19, 2019, Debtor filed a petition for relief under Chapter 13 of the Bankruptcy

       Code that included an undisputed secured obligation with respect to the Premises in the

       amount of $96,199.00 owed to Carrington and estimated the market value of the

       Premises at $79,000.00.

    11. Debtor’s proposed Chapter 13 Plan provides that she will surrender the Premises.

    12. As a result of Debtor’s intention to surrender the premises, Carrington is not receiving

       adequate protection of Wilmington’s security interest in the Premises. Accordingly,

       cause exists to modify the automatic stay with respect to the Premises.

           WHEREFORE, Carrington requests that this Honorable Court enter an order

       modifying the automatic stay with respect to the Premises and waiving the fourteen day

       stay required by Bankruptcy Rule 4001(a)(3).

                                                 /s/ Evan Lincoln Moscov
                                                 Evan Lincoln Moscov, ARDC No. 6278081
                                                 Weinstein & Riley, P.S.
                                                 325 Washington Street, Suite 303
                                                 Waukegan, IL 60085
                                                 Telephone: (312) 969-1977
                                                 Email: Evanm@w-legal.com




                                             4
  Case 19-11363       Doc 38     Filed 08/08/19 Entered 08/08/19 20:46:19             Desc Main
                                   Document     Page 5 of 5
                                 CERTIFICATE OF SERVICE

        I hereby certify that on August 8, 2019 the Motion for Relief from the Automatic Stay was
filed electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

               David M. Siegel
               David M. Siegel & Associates
               790 Chaddick Drive
               Wheeling, IL 60090

               Tom Vaughn
               55 E. Monroe Street, Suite 3850
               Chicago, IL 60603

               Patrick S. Layng
               Office of the U.S. Trustee, Region 11
               219 S. Dearborn Street, Room 873
               Chicago, IL 60604

       I further certify that on August 8, 2019 a copy of the Motion for Relief from the Automatic
Stay was mailed by first-class U.S. Mail, postage prepaid and properly addressed, to the following:

               Renia Griffin dba Gainer Group, LLC
               7401 W. 100th Place, Unit #1791
               Bridgeview, IL 60455

                                                      /s/ Teresa M. Perry
                                                      Teresa M. Perry
                                                      Assistant to Evan L. Moscov




                                                 5
